DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D (Fig. 5) in the reply filed on 7/15/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “at least axial rod” which renders the claim indefinite as it is unclear how many axial rods are being claimed, as the claim does not recite “at least one axial rod” or “at least two axial rods” etc. Clarification is requested.
Regarding claim 1, the term “optimize” in claim 1 is a relative term which renders the claim indefinite. The term “optimize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim to mean that the rotor blades are aligned for rotation using free air movement. Claim 4 is rejected for the same reasons.
Regarding claim 1, the claim recites “free air movement” which is not defined in the specification and the term is unclear as to what it means. Clarification is requested. Claim 2 is rejected for the same reasons. 
Regarding claim 5, the claim recites the limitation "the mounting distance." There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the claim recites the limitation "the location." There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the claim recites “the air/fluid is packed closer together” which renders the claim indefinite as it is unclear what is meant by “closer together” as the claim does not define what is squeezing, and how this occurs, and any volumetric differences in the device for this to occur. Clarification is requested. 
Claims 2-9 and 11-15 are rejected based on their dependency to claim 1. 
Claims 6-7 are rejected based on their dependency to claim 5. 

Allowable Subject Matter
Claims 1-9, 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest art of record is Reidy (US 2006/0288709) and Blum (US 2008/0307963).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A water tapping device, comprising: at least one first hemisphere and at least one second hemisphere in an attachable and detachable manner; at least one first end of at least one cylindrical connector connected to the at least one first hemisphere and at least one second end of the at least one cylindrical connector connected to the at least one second hemisphere; a plurality of air vents configured to suck air fluid and then sucked air fluid reaches the at least one cylindrical connector, whereby the at least one cylindrical connector comprising at least one first rotor and at least one second rotor configured to rotate with free air movement, whereby the at least one first rotor and the at least one second rotor aligned on at least axial rod with a ball bearing mechanism and gears, the gears configured to enable the at least one first rotor and the at least one second rotor to spin in any direction; and a plurality of first rotor blades secured to the at least one first rotor and a plurality of second rotor blades secured to the at least one second rotor respectively, whereby the at least one first rotor and the at least one second rotor are located in the at least one first hemisphere and the at least one second hemisphere, and whereby the plurality of first rotor blades and the plurality of second rotor blades are aligned to optimize the rotation using free air movement, the plurality of air vents configured to create air pressure for condensation in the at least one first hemisphere to provide pressurized 2air and subsequently condense the pressurized air into water in the at least one second hemisphere.
Reidy teaches a water generating device (Reidy, Title) by the suction of air into a vessel and passing the air through cold sinks, where the passage of air through the cold sinks creates condensate which is collected (Reidy, Fig. 1, paragraph [0015]), and a plurality of rotors with a plurality of rotor blades (2, 3, Fig. 1) which generate the air flow through a plurality of vents (Reidy, 1, Fig. 1, paragraph [0017]). However, Reidy is completely silent with regard to significant portions of the claimed invention, specifically with how condensation is created by increasing air pressure via the plurality of rotor blades to generate condensation. Blum teaches a phase change generating apparatus (Blum, Title) which features a plurality of rotor blades which suction air into a vessel (Blum, 105, Fig. 1, paragraph [0023]) wherein the air is pressurized to form water droplets as the air passages through a porous bubbler (Blum, paragraph [0023]). While Blum teaches a very close concept, the mechanism in which Blum teaches water generation is fundamentally different is it requires the porous bubbler, while the claimed invention relies on a plurality of first and second rotor blades to increase air pressure to form condensation. 
Thus, a combination would not be obvious to modify the prior art structures to arrive at the claimed invention, without improper hindsight of claim 1, with dependent claims therefrom are considered allowable. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/               Examiner, Art Unit 3763